DETAILED ACTION
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, it was argued, on page 12 of the Remarks, that there was no disclosure of the temporal nature of releasing cache resources held for tracks in a write set before expected writes are received for the tracks in the write set, and subsequently to the release, obtaining cache resources for the same tracks in the write set. Upon further review and reconsideration of the closest prior art, Bretschneider (US 2019/0073310 A1), it appears Applicant’s argument is persuasive. While Bretschneider teaches obtaining cache resources for the tracks in the write set to use for anticipated write requests to the tracks, Bretschneider does not appear to explicitly disclose the obtaining cache resources for tracks subsequently follows releasing cache resources held for the tracks, and that the releasing occurs before any expected writes for the tracks in the write set are received. Thus, it appears Applicant’s argument overcomes the prior art and is allowable for at least the reasons discussed above. 
Independent claims 12 and 20 recite subject matter substantially similar to that of claim 1, and thus, is allowable for the same reasons discussed supra. 
Regarding claim 10, the recited limitation of “sending a second write request, for the track to which the failed first write request was directed, on a second channel, different from the first channel, in response to the fail of the first write request, wherein the second write request causes the storage controller to obtain cache resources for utilization for expected write requests to tracks in the write set to be resent on the first channel” is not taught by the prior art of record. The closest prior art is closest prior art, Bretschneider (US 2019/0073310 A1), which teaches pre-allocating write requests for tracks prior to receiving write requests to the tracks in the write set and in response to the fail of the first request, said request is retried on another channel. However, Bretshneider fails to further teach that the sending of a second request on a 
Independent claim 18 recites subject matter substantially similar to that of claim 10, and thus, is allowable for the same reasons discussed supra. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/Primary Examiner, Art Unit 2139